Case 1:19-cv-01175-LAS Document9 Filed 10/09/19 Page 1of1

In the Anited States Court of Federal Clauns

No. 19-1175
Filed: October 9, 2019

 

 

)
IRA JEROME ROSS, )
)
Plaintiff, )
)
Vv. )
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER

On September 4, 2019, the Court issued an order denying plaintiff's Motion for Leave to
Proceed in forma pauperis and ordering plaintiff to pay the $400 filing fee within thirty (30) days
or plaintiff's Complaint would be dismissed for failure to prosecute. On October 2, 2019,
plaintiff filed a motion with this Court that does not comport with the Rules of the Court of
Federal Claims, in which he indicated that he cannot afford the filing fee and asked the Court to
dismiss his complaint without prejudice. As plaintiff has not paid the filing fee, plaintiff's
Complaint is hereby DISMISSED without prejudice for failure to pay the filing fee. Moreover,
the Court ORDERS the Clerk’s Office to file by the Court’s leave plaintiff's October 2, 2019
filing as “Plaintiff's Response to the Court’s Order to Pay the Filing Fee.”

The Court further reminds plaintiff that plaintiff is three-strikes barred under 28 U.S.C. §
1915(g) for filing claims that are frivolous, malicious, or that fail to state a claim upon which
relief can be granted. As such, the Court has no choice but to deny any future motions for leave
to proceed in forma pauperis.

IT IS SO ORDERED. Zo

ef fF (> a Sa —

| Loren A. Smith )
Senior Judge

“
